             Case 2:20-cv-00022-BSM Document 1 Filed 01/31/20 Page 1 of 7


                                                                                        FILED
                                                                               ·EASTEU.S. DISTRICT COURT  ·
                              UNITED STATES DISTRICT COURT                            RN DISTRICT ARKANSAS
                              EASTERN DISTRICT OF ARKANSAS
                                       o~~        Dru~ltJA                             JAN 31 2020

PAOLA GRACIA,on behalf of herself                                           J A ~ E S ~ ~ CLERIC.
and all other similarly situated employees,                                 By                 ~ E P CLERK


                Plaintiff,

v.                                                          Case No.    2:..:2 f)-CV-~~ --P6Wl
SAN ANGEL 2 OF ARKANSAS, INC.,
RAFAEL ANGEL, and FRANCISO JAVIER ROMO .                                                       1M    l
                                                    Tli,s case assigned to District Judge_..;..,_',,_,-'-Id'
                                                                                                         __
                Defendants.                         and to Magistrate Judge          p~cF.

                 COLLECTIVE ACTION COMPLAINT UNDER THE FLSA
                            AND MWA OF ARKANSAS


       Plaintiff Paola Gracia files this Collective Action Complaint under the FLSA against

Defendants San Angel 2 of Arkansas, Inc., Rafael Angle, and Francisco Javier Romo

(collectively, "Defendants"), on behalf of herself and all others similarly situated under the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. ("FLSA") and the Arkansas Minimum Wage Act

("AMWA") to recover unpaid minimum wage and overtime compensation.

                                       I. JURISDICTION

        1.      This Court has original jurisdiction to hear this Complaint and to adjudicate the

claims stated herein under 28 U.S.C. § 1331 and 29 li.S.C. § 216(b).

       2.       This Court has supplemental jurisdiction over Plaintiff's AMWA claims purusant

to 28 U.S.C. § 1367.
            Case 2:20-cv-00022-BSM Document 1 Filed 01/31/20 Page 2 of 7



                                           II. FACTS

                                            A. Parties

                                           1. Plaintiff

       3.      Plaintiff Paola Gracia is an adult resident of Memphis, Tennessee. During the

applicable statutory period, Plaintiff Gracia worked as a server for Defendants.

                                          2. Defendants

       4.      Defendant San Angel 2 of Arkansas, Inc. ("Mi Pueblo") is a corporation formed

and organized under Arkansas state law and currently conducting business as Mi Pueblo of West

Memphis at 650 S. Service Rd., Suite 121, West Memphis, Arkansas 72301. Specifically, Mi

Pueblo conducts business as a Mexican restaurant and bar.

       5.      At all relevant times herein, Defendant Mi Pueblo was an "employer" of the

Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d) and the AMWA, Ark. Code Ann.§

11-4-203(4).

       6.      Defendant Mi Pueblo is, at all times hereinafter mentioned, engaged in related

activities performed through unified operation or common control for a common business

purpose, and is and, at all times hereinafter mentioned, an enterprise within the meaning of 29

U.S.C. § 203(r).    Specifically, Mi Pueblo is under common control by the same groups of

owners, all conducted business under the same name and with the same function, shared

employees and goods, and followed the same policies and procedures.

       7.      Defendant Mi Pueblo and, at all times hereinafter mentioned, was an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of 29

U.S.C. § 203(s)(l)(A) in that said enterprise at all times hereinafter mentioned had employees

engaged in commerce or in the production of goods for commerce, or employees handling,




                                                 2
            Case 2:20-cv-00022-BSM Document 1 Filed 01/31/20 Page 3 of 7



selling, or otherwise working on goods or materials that have been moved in or produced for

commerce by any person and in that said enterprise had an annual gross volume of sales made or

business done of not less than $500,000.     Specifically, Defendant Mi Pueblo is a Mexican

restaurant that serves food and beverages to customers and have annual sales separately and

collectively of not less than $500,000.

       8.      Defendant Rafael Angel is the owner of Defendant Mi Pueblo, and at all times

herein, Defendant Angle has been the employer of Plaintiff under the meaning of 29 U.S.C. §

203(d) and Ark. Code Ann. § 11-4-203(4) because he has acted directly in the interest of

Defendant Mi Pueblo in relation to establishing the terms and compensation of Plaintiffs

employment, including but not limited to making the decision not to compensate Plaintiff at the

required overtime and minimum wage rates. Defendant Angel is believed to be a resident of

New Albany, Mississippi.

       9.      Defendant Francisco Javier Romo is the manager of Defendant Mi Pueblo and at

all times herein, Defendant Romo has been the employer of Plaintiff under the meaning of 29

U.S.C. § 203(d) and Ark. Code Ann. § 11-4-203(4) because he has acted directly in the interest

of Defendant Mi Pueblo in relation to establishing the terms and compensation of Plaintiffs

employment, including but not limited to making the decision not to compensate Plaintiff at the

required overtime and minimum wage rates. Defendant Romo is believed to be a resident of

Marion, Arkansas.

                                B. Collective Action Allegations

        10.    Plaintiff brings this action on behalf of herself and other similarly situated

employees as authorized under 29 U.S.C. § 216(b) and the AMWA. Plaintiffs written consent

form is attached hereto as Exhibit A.




                                               3
          Case 2:20-cv-00022-BSM Document 1 Filed 01/31/20 Page 4 of 7



       11.     The FLSA and the AMWA require covered employers, such as Defendants, to

compensate all non-exempt employees at a rate of not less than one and one-half times the

regular rate of pay for work performed in excess of forty (40) hours per work week. During the

applicable statutory period, Defendants suffered and permitted Plaintiff and the similarly situated

non-exempt employees to routinely work more than forty (40) hours per week without overtime

compensation and in some cases failed to properly compensate Plaintiff and the similarly

situated non-exempt employees at the applicable minimum wage rate.

       12.     During the applicable statutory period, Defendants compensated their servers at a

rate of $2.63 per hour plus tips regardless of the number of hours worked and never paid servers

for any time worked in excess of forty (40) hours in a work week.

       13.     For example, Plaintiff Gracia worked at Defendants' West Memphis location as a

server from September 2018 until December 14, 2019.           During that time, Plaintiff Gracia

routinely worked in excess of 50 hours per week but only received $2.63 per hour for forty (40)

hours per week and no compensation for time past the first forty (40) hours in the work week.

She did not receive either the minimum wage or proper overtime compensation for time worked

in excess of forty (40) hours in a work week.

       14.     As a result of the actions and conduct described above, Defendants have violated

the FLSA's and the AMWA's minimum wage and overtime requirements for servers.

        15.    As a result of its actions and the conduct described in the foregoing paragraphs,

Defendants have violated the provisions of the FLSA, 29 U.S.C. §§ 201 et seq., specifically §

206(a)(l) and § 207(a)(l), and Ark. Code Ann.§§ 11-4-210-212 of the AMWA with respect to

Plaintiff and others similarly situated. Thus, Plaintiff and the similarly situated employees

suffered a loss of wages.




                                                 4
            Case 2:20-cv-00022-BSM Document 1 Filed 01/31/20 Page 5 of 7



       16.     The exact amounts of unpaid overtime compensation owed to Ms. Gracia and

those similarly situated are not presently known but will be determined through discovery. At

this juncture, Plaintiff Gracia estimates that she was deprived of minimum wage and overtime

compensation during the applicable statutory period of approximately $20,000.00.

       17.     Further, by failing to accurately record, report, and/or preserve records of hours

worked by Plaintiff and the similarly situated employees, Defendants have failed to make, keep,

and preserve records with respect to each of their employees sufficient to determine their wages,

hours, and other conditions and practice of employment, in violation of the FLSA, 29 U.S.C. §§

201, et seq., and the AMWA.

       18.     The foregoing conduct on the part of Defendants constitutes a willful violation of

the FLSA within the meaning of 29 U.S.C. § 255(a) and the AMWA as Defendants knew or

showed reckless disregard for the fact that their compensation practices were in violation of

federal law.

                                  III. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and all employees similarly situated who join in this action

demand:

       1.      Issuance of notice as soon as possible to all similarly situated persons who were
               employed by Defendants during any portion of the three years immediately
               preceding the filing of this action. Generally, this notice should inform them that
               this action has been filed, describe the nature of the action, and explain their right
               to opt into this lawsuit if they were not paid the proper overtime compensation for
               their hours worked in any week during the statutory period;

       2.      Designation of this action as a collective action on behalf of the FLSA/AMWA
               collective class pursuant to 29 U.S.C. § 216(b) and the AMWA;

       3.      Judgment against Defendants for an amount equal to unpaid back wages at the
               applicable minimum wage and overtime rates;




                                                 5
     Case 2:20-cv-00022-BSM Document 1 Filed 01/31/20 Page 6 of 7



4.      Judgment against Defendants that their violations of the FLSA and AMWA were
        willful;

5.      An equal amount to the minimum wage and overtime damages as liquidated
        damages;

6.      All recoverable costs, expenses, and attorney's fees incurred in prosecuting these
        claims;

7.      Leave to add additional plaintiffs by motion, the filing of written consent forms,
        or any other method approved by the Court;

8.      Leave to amend to add other defendants who meet the definition of Plaintiff's
        "employer," 29 U.S.C. § 203(d) and Ark. Code Ann.§ 11-4-203(4);

9.      An order requiring Defendants to preserve all electronically stored information
        relevant to this lawsuit; and,

10.     For all such further relief as the Court deems just and equitable.




                               Respectfully submitted,



                            ~0269
                               Bryce W. Ashby - TN Bar #26179
                                       (admitted to E.D. Ark 12/10/09)
                               Janelle C. Osowski - TN Bar #31359
                               Alison T. Ryan-AR Bar #2017080
                               DONATI LAW, PLLC
                               1545 Union Avenue
                               Memphis, TN 38104
                               Telephone: 901-278-1004
                               Fax: 901-278-3111
                               bryce@donatilaw.com

                               ATTORNEYS FOR PLAINTIFFS




                                          6
      Case 2:20-cv-00022-BSM Document 1 Filed 01/31/20 Page 7 of 7
                                                                  EXHIBIT A



                         FLSA ACTION PLAINTIFF CONSENT FORM


I hereby consent to join the action against Mi Pueblo restaurants, the owners, and management
as a Plaintiff to assert claims for overtime pay and/or minimum wage violations. if this case
does not proceed collectively, I also consent to file and/or join any subsequent action to assert
claims against Defendants for mimimum wage and/or overtime pay. During the past three
years, there were occassions when I worked over 40 hours per week as a server and did not
receive overtime compensation or the proper minimum wage.


                                                    pci/4
                                                  Signature
                                                                gj;U/,fta,
                                                    v~olot     GrAC,.A'~
                                                  Print Name




Fax, Mail or Email to:     Bryce W. Ashby
                           Donati Law, PLLC
                           1545 Union Avenue
                           Memphis, TN 38104
                           Telephone: 901-278-1004
                           Fax: 901-278-3111
                           Toll Free: 800/521-0578
                           Email: bryce@donatilaw.com
